DETAILED ACTION
Claims 28-37 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the cast billet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the working gauge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the die" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the billet extrusion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the ready made extruded product" in lines 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “the temperature of the cast billet is adjusted by additional heating or cooling” at lines 8-9.  There is no previously recited heating or cooling for there to be “additional” heating or cooling.
Claim 28 recites the limitation "the extrusion axis" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the surfaces of the rolls" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The rolls are recited in lines 4-5, but no surfaces are previously recited.
Claim 28 recites the limitation "the gaps" in 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29-37 each depend from claim 28, and therefore are rejected for at least the reasons presented above with respect to claim 28.
Claim 29 recites the limitation "the ready-made long extruded product" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “casting of metal into the mould is carried out parallel to the horizontal axis of the mould” in lines 1-2.  Claim 28, from which claim 30 depends, recites “the cast billet is crystallised” at line 3.  The phrasing can be interpreted actively or passively, such that it is unclear whether casting is performed as part of the method, and whether previously cast material is actively crystallised or whether cast, crystalized material is provided in such a form.
Claim 30 recites the limitation "the mould" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the horizontal axis of the mould" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the pronoun “its” at line 2.  It is difficult to determine which previously recited claim element is referenced by the pronoun. Applicant could overcome this rejection by reciting the claimed element each time it is to be referenced.
Claim 32 recites the pronoun “its” at line 2.  It is difficult to determine which previously recited claim element is referenced by the pronoun. Applicant could overcome this rejection by reciting the claimed element each time it is to be referenced.
Claim 33 recites the pronoun “its” at line 2.  It is difficult to determine which previously recited claim element is referenced by the pronoun. Applicant could overcome this rejection by reciting the claimed element each time it is to be referenced.
Claim 33 recites “if its temperature is lower than the set temperature” at line 2.  It is unclear how one having ordinary skill in the art would determine whether this limitation has been met where the conditional condition has not been met.  Phrased differently, how would one determine whether this limitation has been met where the temperature is not lower than the set temperature?
Claim 33 recites the limitation "the set temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites “if its temperature is higher than the desired temperature” at lines 2-3.  It is unclear how one having ordinary skill in the art would determine whether this limitation has been met where the conditional condition has not been met.  Phrased differently, how would one determine whether this limitation has been met where the temperature is not higher than the set temperature?
Claim 34 recites the limitation "the desired temperature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the used metal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the used metal alloy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 28-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2007/0272681 to Yamanoi et al. (hereinafter “Yamanoi”) is directed to rolling a crystalized metallic material between two rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/07/2022